       Case 1:15-cv-10186-ER-DCF Document 52 Filed 11/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GE CHUN WEN, on behalf of herself and
 others similarly situated,                                15cv10186 (ER) (DF)
                               Plaintiff,                  ORDER
                -against-

 HAIR PARTY 24 HOURS INC.
 d/b/a Hair & Spa Party 24 Hours;
 HAIR 24 HOURS, INC.
 d/b/a Hair & Spa Party 24 Hours;
 JIHEE SPROCH KIM a/k/a Jenny Kim
 a/k/a Ji Xi Kin and JIN WOO AHN a/k/a
 Jinu Sproch

                               Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       On January 24, 2020, this Court issued a Scheduling Order for a Damages Inquest,

indicating that if defendants Hair Party 24 Hours Inc., d/b/a Hair & Spa Party 24 Hours (“Hair

Party”), Hair 24 hours, Inc., d/b/a Hair & Spa Party 24 Hours (“Hair 24”), Jihee Sproch Kim

a/k/a Jenny Kim a/k/a Ji Xi Kin (“Kim”) and Jin Woo Ahn a/k/a Jinu Sproch (“Ahn),

(collectively, “Defendants”) wished to contest the amount of damages and/or attorneys’ fees that

should be awarded to plaintiff Ge Chun Wen (“Plaintiff”), upon Defendants’ default in this

wage-and-hour case, then they should respond to Plaintiff’s damages and fee submissions (which

had been filed in conjunction with Plaintiff’s motion for a default judgment) no later than

February 24, 2020. (See Dkt. 47.) As of this date, Defendants have not filed any such response,

and thus it would ordinarily be appropriate for this Court to determine Plaintiff’s damages and

attorneys’ fees based on Plaintiff’s submissions alone.

       In reviewing Plaintiff’s submissions, however, this Court notes that, although John Troy,

Esq., counsel for Plaintiff, stated by Declaration that “Damages Calculation Spreadsheets,
        Case 1:15-cv-10186-ER-DCF Document 52 Filed 11/23/20 Page 2 of 4




detailing the amount of money Defendants owe Plaintiff pursuant to both the [Fair Labor

Standards Act] and [the New York Labor Law] . . . are attached with the Statement of Damages”

(Declaration of John Troy in Support of Plaintiff’s Motion for Default Judgment, dated Nov. 27,

2018 (Dkt. 33) ¶ 15), it appears that Plaintiff neglected to submit the referenced spreadsheets

(see generally Statement of Damages (Dkt. 31) and exhibits thereto). Accordingly, it is hereby

ORDERED as follows:

        1.     No later than November 30, 2020, Plaintiff is directed to make a supplemental

submission with respect to damages, by filing the referenced spreadsheets on the Docket of this

action. By that same date, Plaintiff is also directed to file proof of service on Defendants of:

               a.      a copy of its supplemental submission, and

               b.      a copy of this Order, together with the attached filing instructions.

        2.     If Defendants wish to respond to Plaintiff’s damages calculations, which will

presumably be based on the sworn statements that have been made by Plaintiff regarding the

hours he worked and the pay he received (see Affidavit of Ge Chun Wen in Support of Default

Judgment Motion, sworn to Sept. 6, 2018 (Dkt. 33-1)), but which may be clarified by the

damages spreadsheets that this Court has now directed Plaintiff to serve and file, then

Defendants may submit a response to Plaintiff’s supplemental submission by December 18,

2020.

        3.     As noted in this Court’s prior Order, defendants Hair Party and Hair 24 may not,

as corporate entities, appear in this Court without an attorney. For this reason, any response to

Plaintiff’s supplemental submission that they may wish to file, including any request for a

hearing with respect to that submission, must be made through counsel, in order for that response

to be considered by the Court.



                                                 2
       Case 1:15-cv-10186-ER-DCF Document 52 Filed 11/23/20 Page 3 of 4




       4.      If the individual defendants, Kim and Ahn, wish to respond to Plaintiff’s

supplemental submission pro se (in other words, without counsel), then they may file responses

by sending them to this Court’s Pro Se Office in accordance with the attached filing instructions,

which apply during the current period of the COVID-19 outbreak.

       5.      IF DEFENDANTS FAIL TO RESPOND TO PLAINTIFF’S SUPPLEMENTAL

SUBMISSION BY DECEMBER 18, 2020, THEN THIS COURT WILL PROCEED TO ISSUE

A REPORT AND RECOMMENDATION CONCERNING DAMAGES ON THE BASIS OF

PLAINTIFF’S WRITTEN SUBMISSIONS ALONE. FURTHER, THIS COURT WILL NOT

HOLD A HEARING ON DAMAGES, UNLESS ANY DEFENDANT REQUESTS A

HEARING, IN WRITING, BY DECEMBER 18, 2020. See Action S.A. v. Marc Rich & Co., 951

F.2d 504, 508 (2d Cir. 1991) (Fed. R. Civ. P. 55(b)(2) “allows but does not require . . . a

hearing”); Fustok v. ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989) (“[I]t [is] not

necessary for the District Court to hold a hearing, as long as it ensured that there was a basis for

the damages specified in a default judgment.”).

Dated: New York, New York
       November 23, 2020

                                                      SO ORDERED


                                                      ________________________________
                                                      DEBRA FREEMAN
                                                      United States District Judge

Copy to:

Plaintiff’s Counsel (via ECF)




                                                  3
       Case 1:15-cv-10186-ER-DCF Document 52 Filed 11/23/20 Page 4 of 4




                Notice to Individual Defendants Regarding How To Make
               Pro Se Filings During the Period of the COVID-19 Outbreak:

       The Court’s Pro Se Office is not open for in-person visits at this time. Accordingly, until

further notice by the Court, any pro se filings by defendants Kim or Ahn, including any response

to this Order, should be made in one of the following three ways:

              (1)     By email. This is the fastest way to file documents at this time.
                      To file by email:

                      (a)    The defendant must sign the document, either by
                             signing before scanning or by typing his or her
                             name after an s-slash, like this:
                             “/s/ Jihee Sproch Kim” or “/s/ Jin Woo Ahn,”

                      (b)    the document must include the defendant’s name,
                             address, phone number, and email address (if
                             available), and

                      (c)    the subject line of the email must state that it is a
                             pro se filing, and include the case number, as
                             follows: “Pro Se Filing –15cv10186.”

                      The response may then be emailed to the following email address:
                      Temporary_Pro_Se_Filing@nysd.uscourts.gov
                      Documents submitted by email that do not comply with these
                      instructions will be disregarded.

              (2)     By Drop Box. If defendant Kim or Ahn is unable to email the
                      materials that he or she wishes to file, then the materials may be
                      dropped off at the courthouse. The drop box is located in the lobby
                      of the 200 Worth Street entrance to the Daniel Patrick Moynihan
                      (“DPM”) Courthouse, next to the security station, and is available
                      24 hours a day and 7 days a week to drop off filings. The Clerk’s
                      Office will retrieve drop box filings during the hours of 8:30 a.m.
                      to 4:00 p.m., Monday through Friday. The materials should be
                      clearly marked with the defendant’s name and the case number.

              (3)     By mail. Defendants Kim and Ahn may still mail any papers to be
                      filed to the DPM Courthouse, at the following address:

                             Pro Se Intake Unit
                             U.S. Courthouse
                             500 Pearl Street
                             New York, NY 10007.
                                                4
